Citation Nr: 1523319	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  14-22 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability rating for service-connected residuals of right ankle fracture with ligament tear, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased disability rating for service-connected degenerative joint disease (DJD) of the left knee, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased disability rating for service-connected DJD of the right knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Jeremy S. Montgomery, Esq.


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In March 2015, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

The Court of Appeals for Veterans Claims (Court) has held that a claim for a TDIU is an element of a claim for an increased rating when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Veteran was granted entitlement to a TDIU in a May 2015 rating decision.  Accordingly, the issue will be considered no further herein.

The Board recognizes that the Veteran underwent right ankle surgery for which he was awarded a temporary total rating from June 7, 2013 to September 1, 2013.  As the claim of entitlement to an increased disability rating for the right ankle disability has been pending since December 2012, the Board will consider the Veteran's entitlement to an increased disability rating from December 2012 with the exclusion of the period of the temporary total rating.  C.f., AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

While appellate action was pending, the AOJ added VA evaluation and treatment records to the claims file.  However, this evidence is cumulative or duplicative of the evidence already of record with regard to the issue decided herein. Therefore, a remand for consideration of such evidence is not necessary.  38 C.F.R. § 19.37(b).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to increased disability ratings for left and right knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  Prior to July 16, 2014, the Veteran's service-connected residuals of right ankle fracture with ligament tear are manifested by no more than marked limitation of motion, and X-ray evidence of DJD.

2.  From July 16, 2014, the Veteran's service-connected residuals of right ankle fracture with ligament tear are manifested by ankylosis with abduction, adduction, inversion or eversion deformity.


CONCLUSIONS OF LAW

1.  Prior to July 16, 2014, the criteria for a disability rating in excess of 20 percent for the service-connected residuals of right ankle fracture with ligament tear are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5270, 5271 (2014).

2.  From July 16, 2014, the criteria for a disability rating of 40 percent for the service-connected residuals of right ankle fracture with ligament tear are met.  
38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, DCs 5270, 5271 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.129(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.

In Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the Court held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

As to the pending claim, the Board finds that all notification and development action needed to arrive at a decision has been accomplished.  Through a letter dated in March 2014, the RO notified the Veteran of the information and evidence needed to substantiate his claim, and the division of responsibility between the Veteran and VA for obtaining evidence, as well as the process by which disability ratings and effective dates are assigned.  Moreover, there is no timing problem as to the VCAA notice since, the Veteran's claim was readjudicated in the May 2014 statement of the case and the July 2014 supplemental statement of the case (SSOC), following the issuance of the March 2014 letter.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

With respect to VA's duty to assist, the Veteran's service treatment records (STRs), as well as VA and private treatment records have been obtained and associated with the claims file.  The Veteran was also afforded pertinent VA examinations in February 2013 and July 2014.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained here are collectively sufficient, as the examiners considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinion stated as well as the medical information necessary to apply the appropriate rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the pending claim has been met.  38 C.F.R. § 3.159(c)(4).

In addition, the Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2014) impose two distinct duties on VA employees in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam); see also 77 Fed. Reg. 23128 -01 (April 18, 2012).  At the March 2015 hearing, the undersigned Veterans Law Judge identified the issues on appeal.  The Veteran provided testimony as to all treatment received and, thereby, demonstrated actual knowledge of the ability to submit additional relevant evidence.  The duties imposed by Bryant were thereby met.

II.  Increased rating claim

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran was assigned 20 percent disability rating for the service-connected right ankle disability throughout the appeal period.  However, as will be explained below, the Board finds that an increased disability rating is warranted from July 16, 2014.

The Veteran asserts that his right ankle disability is worse than is contemplated by the currently assigned 20 percent disability rating.  See the Veteran's claim dated December 2012.

The Veteran was assigned a 20 percent disability rating for his right ankle disability under 38 C.F.R. § 4.71a, DCs 5299-5271 prior to June 7, 2013.  See 38 C.F.R. 
§ 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen); see also (unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99").  The Board notes that when the particular service-connected disability is not listed in the rating schedule, it may be rated by analogy to a closely related disease in which not only the functions affected, but also the anatomical location and symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 4.27.

Following the Veteran's June 7, 2013 right ankle surgery, the RO assigned a 20 percent disability rating under Diagnostic Code 5056 (ankle replacement (prosthesis)).  See the rating decision dated August 2013.  Critically, however, the evidence demonstrates that the June 2013 surgery was for hardware removal and decompression of the peroneal tendon, not a right ankle replacement.  In fact, there is no evidence that the Veteran has undergone a right ankle replacement at any time during the appeal period.  As such, DC 5056 has been incorrectly applied in this case.

Under Diagnostic Code 5271, moderate limitation of motion of the ankle warrants a 10 percent rating, while marked limitation of motion of the ankle warrants a 20 percent rating.  38 C.F.R. § 4.71a, DC 5271.  The 20 percent rating is the highest rating assignable under this code.  Id.  As such, the Veteran is currently receiving the maximum schedular rating assignable for limitation of motion of the ankle under DC 5271.  38 C.F.R. § 4.71a, DC 5271.  The Veteran would only be entitled to a higher evaluation if ankylosis is shown.

Ankylosis is rated under DC 5270.  Under this Code, a 20 percent evaluation is warranted when there is ankylosis in plantar flexion at less than 30 degrees.  A 30 percent evaluation is warranted when there is ankylosis in plantar flexion between 30 and 40 degrees, or in dorsiflexion between 0 and 10 degrees.  A 40 percent evaluation is warranted when there is ankylosis in plantar flexion at more than 40 degrees; in dorsiflexion at more than 10 degrees; or ankylosis with abduction, adduction, inversion, or eversion deformity.  38 C.F.R. § 4.71a, DC 5270.

Normal ankle dorsiflexion is 20 degrees, and normal plantar flexion is 45 degrees.  38 C.F.R. § 4.71 (Plate II).  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).

In reviewing the evidence of record, the Board observes that the Veteran was afforded a VA examination in February 2013 as to his service-connected right ankle disability.  The examiner noted that the Veteran has a right ligament tear.  He further documented the Veteran's reports of flare-ups that require follow-up with an orthopedic specialist.  Range of motion testing revealed plantar flexion to 30 degrees with pain and dorsiflexion to 10 degrees with pain.  There was no additional limitation of motion upon repetitive use testing.  The examiner noted that the Veteran's right ankle disability exhibited less movement than normal, excess fatigability, pain on movement, swelling, and disturbance of locomotion.  There was no weakened movement, incoordination, deformity, atrophy, instability, or interference with sitting, standing, and weightbearing.  The examiner stated that there was no ankylosis.  The Veteran endorsed pain upon palpation of the right ankle.  The examiner noted that the Veteran did not rely upon an assistive device due to his right ankle disability.  Moreover, the examiner determined that the right ankle disability had no functional impact on the Veteran's ability to work.

VA treatment records dated in June 2013 show that the Veteran underwent hardware removal and peroneal tendon decompression surgery on his right ankle.  The post-operative diagnosis was "painful hardware, right ankle, no peroneal tendon or retinacular tear found."  See the VA treatment record dated June 2013.  An August 2013 VA treatment record noted that the Veteran's pain is slowly improving after his right ankle surgery; he still has a lot of swelling after activities.  The VA treatment provider also noted the Veteran's report of popping early in the day.  The Veteran exhibited a limp and crepitus in his right ankle.  See the VA treatment record dated August 2013.

In a June 2014 letter, the Veteran reported that as a result of his June 2013 surgery, "my ankle has deteriorated further and my ability to do normal tasks such as walking or standing [has] suffered."

The Veteran was afforded another VA examination as to his right ankle in July 2014.  At that time, the examiner diagnosed him with "[r]esiduals of fracture of right ankle with ligament tear, status-post repair x3 with residuals of arthritis with ankylosing."  The Veteran reported worsening ankle pain, which requires morphine 30 mgs. by mouth, twice a day.  He endorsed flare-ups of right ankle symptomatology, which were precipitated by use and relieved with rest.  He noted an additional loss of 50 percent range of motion due to flare-ups.  The Veteran declined range of motion testing due to "intractable" right ankle pain.  The examiner then noted that the Veteran is on 120 mgs. of morphine.  The examiner reported that the Veteran's right ankle exhibited less movement than normal, weakened movements, excess fatigability, pain on movement, swelling, deformity, instability, disturbance of locomotion, and interference with sitting, standing, and weightbearing.  Muscle strength was 4/5.  The Veteran was unable to perform stability testing.  The examiner diagnosed ankylosis of the right ankle with abduction, adduction, inversion, or eversion deformity.  He noted +5 degrees of inversion of right ankle from ankylosing.  The Veteran occasionally relies upon a cane for locomotion.  The examiner further reported, "Veteran notes that he cannot work due to any weightbearing."

In light of the above evidence, the Board does not find that a rating in excess of 20 percent is warranted for residuals of right ankle fracture prior to July 16, 2014.  The clinical findings identify the Veteran's right ankle as having limited and painful motion.  However, to warrant an evaluation to 30 percent or higher under DC 5270, the evidence would still need to demonstrate, at a minimum, the right ankle joint ankylosed in plantar flexion between 30 and 40 degrees or ankylosed in dorsiflexion between 0 and 10 degrees.  Critically, the February 2013 VA examination report and VA treatment records prior to July 16, 2014 show no evidence of ankylosis of the right ankle.

In light of the above, the Board finds that prior to July 16, 2014, the criteria for a rating higher than 20 percent have not been met.  38 C.F.R. § 4.71a, DC 5270.

Crucially, the evidence supports a finding of ankylosis of the right ankle from July 16, 2014, the date of the most recent VA examination.  The Board recognizes that the Veteran refused to participate in range of motion testing at the July 2014 VA examination.  However, the examiner did diagnose the Veteran with "ankylosis with abduction, adduction, inversion, or eversion deformity" based upon his examination findings.  Thus, the Board finds sufficient evidence to warrant a 40 percent evaluation from July 16, 2014.  38 C.F.R. § 4.71a, DC 5270.

As described above, the Veteran is not entitled to an increased disability rating under DC 5056 because he has not had right ankle replacement.  Moreover, at no time during the appeal period did a VA examiner find the functioning of the Veteran's right ankle to be so diminished that amputation and use of prosthesis would equally serve the Veteran.

Additionally, the Veteran's 20 percent rating prior to July 16, 2014 is for "marked" limitation of motion under Diagnostic Code 5271, which is the highest disability rating available for limitation of motion of an ankle, short of ankylosis.  In such an instance, where "the appellant is already receiving the maximum disability rating" for limitation of motion, consideration of the provisions of DeLuca v. Brown, 8 Vet. App. 202 (1995)(functional impairment due to pain must be equated to loss of motion) is not required.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997); see also VAOPGCPREC 36-97 (Dec. 12, 1997).

The Board has also considered the applicability of DC 5262, which provides that malunion of the tibia or fibula with slight knee or ankle disability, warrants a 10 percent evaluation; with moderate knee or ankle disability a 20 percent evaluation is warranted, and with marked knee or ankle disability a 30 percent evaluation is warranted.  38 C.F.R. § 4.71a, DC 5262 (2014).  Nonunion of the tibia or fibula with loose motion requiring a brace warrants a 40 percent evaluation.  Id.  The evidence of record does not establish that the Veteran has either malunion or nonunion of the tibia or fibula.  Therefore, the Veteran does not meet the requirements to be awarded a greater disability rating under DC 5262.

For the foregoing reasons, the Board finds that the Veteran's service-connected residuals of right ankle fracture warrants a rating no higher than 20 percent prior to July 16, 2014; and a rating of 40 percent from July 16, 2014.  See 38 U.S.C.A. 
§ 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014).

III.  Additional considerations

The Board has also considered the propriety of a referral for extraschedular consideration.  However, for the reasons set forth below, the Board finds that the Veteran's right ankle symptomatology does not warrant referral for extraschedular consideration.
In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.

If the disability picture is not adequately contemplated by the rating schedule, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Here, the rating criteria specifically address the Veteran's right ankle symptomatology of ankylosis and limited motion with pain.  Thus, the Board finds that the Veteran's disability picture is contemplated by the rating schedule, and the currently assigned disability ratings are appropriate.  See Thun, 22 Vet. App. at 115.  Accordingly, a referral for extraschedular consideration is not warranted because his right ankle symptoms are contemplated by the rating schedule.


ORDER

Prior to July 16, 2014, entitlement to an increased disability rating for service-connected residuals of right ankle fracture is denied.

From July 16, 2014, an increased disability rating of 40 percent for service-connected residuals of right ankle fracture is granted.



REMAND

An April 2015 VA examination addressing the Veteran's bilateral knee disabilities was recently associated with the Veteran's electronic record.  The Board finds that it would be prejudicial to the Veteran if it were to review this evidence in the first instance without allowing him the opportunity to respond to any conclusions based on review of this new evidence.  38 C.F.R. § 19.37(b) (when evidence is received after the transfer of a case to the Board, the Board will determine what action is required with respect to the additional evidence).  As such, the claims of entitlement to increased disability ratings for right and left knee disabilities must be remanded.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Readjudicate the right and left knee claims considering all evidence of record since the July 2014 supplemental statement of the case, to specifically include the April 2015 VA examination report.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


